[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                      FOR THE ELEVENTH CIRCUIT
                       ________________________
                                                              FILED
                                 No. 08-16528        U.S. COURT OF APPEALS
                         ________________________      ELEVENTH CIRCUIT
                                                           Dec. 02, 2009
Dall. C. Docket No. 07-00535 CV-WSD-1 THOMAS K. KAHN
                                                             CLERK

R.W., By and through his parent,
M.W., M.W.,

                                                            Plaintiffs-Appellants,

                                    versus

GEORGIA DEPARTMENT OF EDUCATION,
OFFICE OF STATE ADMINISTRATIVE
HEARINGS FOR THE STATE OF GEORGIA,
SOCIAL CIRCLE CITY SCHOOL DISTRICT,

                                                          Defendants-Appellees.

                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                              (December 2, 2009)

Before MARCUS, FAY and ANDERSON, Circuit Judges.

PER CURIAM:
      After oral argument and careful consideration, we conclude that the

judgment of the district court should be affirmed. We conclude that appellant’s

brief with respect to the exhaustion issue is so sparse and so clearly fails to address

the relevant issues that appellant’s claim in this regard is deemed abandoned. See

United States v. Cunningham, 161 F.3d 1343, 1344 (11th Cir. 1998); Greenbriar,

Ltd. v. City of Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir. 1989). Accordingly,

we affirm the judgment of the district court with respect to the ADA and §504

claims.1 We also conclude that the district court correctly held that appellant had

no standing to sue the state defendants; appellant’s allegations attempting to

establish a causal connection to any act or responsibility of the state defendants

were wholly conclusory and supported by no facts. See State of Ala. v. U.S.

E.P.A., 871 F.2d 1548, 1556 (11th Cir. 1989).

      With respect to appellant’s appeal of the ALJ’s decision dismissing without

prejudice the IDEA complaint notice, we note first that any claim for equitable

relief is moot. Thus, we carefully examined appellant’s “More Detailed

Submission” in order to identify any allegation which might have both provided

sufficient notice and been sufficiently tied to a reimbursement claim. In other

words, our focus was limited to claims that would not be moot. Assuming


      1
             Even if we addressed the merits of the exhaustion issue, we would have affirmed.

                                             2
arguendo a fairly low threshold requirement of notice, there might have been a few

allegations which would arguably satisfy §1417(b)(7)(A). However, none of those

was also alleged to have been the source of an expenditure or an entitlement to

compensatory education by appellant for which reimbursement was sought.2

Moreover, examining the amended complaint notice as a whole, the complaint is

facially insufficient, and appellant wholly failed to comply with the ALJ’s order,

which gave appellant specific instructions to clarify and streamline the issues.

       Finally, we cannot conclude that the district court abused its discretion in

awarding attorneys’ fees against counsel for appellant with respect to appellant’s

claims against the state defendants.

       AFFIRMED.3




       2
              With respect to appellant’s discrimination claim, any damages sought therefor
would be foreclosed by Ortega v. Bibb County Sch. Dist., 397 F.3d 1321 (11th Cir. 2005)
       3
                Appellant does not challenge the district court’s conclusion that OSAH was
entitled to judicial immunity, and any such challenge would have been frivolous. Any other
arguments by appellants are rejected without need for discussion. With respect to the attempts to
supplement the record, we accept only the submissions relevant to the mootness issue; otherwise,
we deny all motions to supplement the record.

                                                3